Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 3-10 and 17-22 in the reply filed on 7/4/2022 is acknowledged.  The traversal is on the ground(s) that unity of invention is present for the groups as evidenced by the international search report.  This is not found persuasive because, as described in the restriction requirement mailed 2/3/2022, the groups I, II, and III do not share a special technical feature because the shared features do not contribute over the prior art. Furthermore, the indication of unity of invention in the international search report is not binding on the evaluation of unity of invention in the national stage.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2 and 11-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/4/2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0009, “providing a desired final and bonding” is unclear what is meant by “desired final”
The decomposition reactions in paragraphs 0008, 0013, 0022, and 0041 should contain a reaction arrow “                                
                                    →
                                
                            ” instead of an equal sign. Additionally, N2 in these reactions should read N2 to clarify that the N is nitrogen gas.
Appropriate correction is required.
Claim Objections
Claims 3-4, 20, and 22 objected to because of the following informalities:  
In line 6 of claim 3, “make tight blank” should read “make a tight blank”
In claims 4 and 20, the decomposition reaction should contain a reaction arrow “                                
                                    →
                                
                            ” instead of an equal sign.
In claims 4 and 20, “N2” in the decomposition reaction should read “N2”
In claim 22, “spherical power” in line 2 should read “spherical powder”
Appropriate correction is required.

Claim Interpretation
In claim 9, the limitation of “atomizing said target blank to produce a spherical powder” is interpreted to include sputtering (atomizing) the target to produce a thin film (powder) under the broad interpretation of a powder as finely divided particulate matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tight blank” in claims 3 and 17 is unclear as to what is required to make the blank “tight” or if the limitation is intended to read “target blank”
In claims 3 and 17, the limitation “providing a desired final” is unclear as to what “final” property is required.
In claims 3 and 17, the limitation “said target blank” lacks antecedent basis because the claim only refers to a “tight blank”
In claims 4 and 20, the limitation “the decomposition reaction” lacks antecedent basis because the reaction is not previously mentioned in claim 3 or 17. This rejection may be overcome by amending the limitation to read “a decomposition reaction”
In claim 6, the limitation “said desired final shape” lacks antecedent basis because the claim does not depend on claim 5 and claim 3 does not recite a “desired final shape”
In claim 9, the limitation “the additive manufacturing process” lacks antecedent basis because an additive manufacturing process is not mentioned in the previous claims. This rejection may be overcome by amending the limitation to read “an additive manufacturing process”
Claims 21 and 22 require that the spherical powder forms a barrier film of WBN; however, the claims depend on claim 8, which requires the metal powder is Mo and therefore it is unclear how tungsten (W) is formed by the powder formed from Mo, BN, and Si3N4, resulting in confusion as to whether tungsten powder, molybdenum powder, or both are required by claims 21 and 22. For the purposes of examination, claims 21 and 22 will be interpreted to depend on claim 9 depending directly on claim 3 without dependence on claim 8, thus only requiring tungsten and not molybdenum or silicon nitride.
In claims 21 and 22, the limitation “about 50 ppm or less” is indefinite because it is unclear whether the ppm refers to mass, molar, or volume ppm.
In claims 21 and 22, the limitation “about 1 wt% - 10 wt% or less” is unclear whether the boron content may be less than “1 wt% - 10 wt%” or only between 1 wt% and 10 wt%. If intended to refer to the range of 1 wt% to 10 wt%, the rejection may be overcome by deleting the phrase “or less”
Claims 5, 7-8, 10, and 18-19 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Suzuki (US 6431800 B1) and Liu (CN 105692641 A).
	Regarding claim 3, Mashima (JP H06248446 A) teaches preparing a sputtering target comprising tungsten boride (Me-B based alloy) (para 0006) by hot pressing powders (para 0016) and then joining the sintered body (target blank) to a copper plate (substrate) to obtain a desired final target (para 0017).
	Mashima fails to explicitly teach that the sputtering target is formed by blending desired amounts of a metal powder, a BN powder, and optionally a binary or ternary compound powder, and hot pressing at 1350 °C or more to 1750 °C or less.
However, Mashima teaches that the hot pressing may be performed at a temperature of about 1850 or 1900 °C (para 0026, 0035). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 1850 °C and 1900 °C are so close to the claimed range of 1350-1750 °C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 1350-1750 °C with a reasonable expectation of success and with predictable results. Alternatively, Suzuki (US 6431800 B1), in the analogous art of hot pressing, teaches hot pressing a metal boride, wherein a metal may be Ti or Ta at a temperature of 1300 to 1900 °C (col 8 line 62-67, col 9 line 1-20). Mashima also teaches hot pressing Ti based borides (para 0002, 0022). Therefore, because Suzuki teaches that such hot-pressing methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to hot-press the metal boride of Mashima at a temperature of 1300 to 1900 °C with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Mashima and Suzuki teaches hot pressing at a temperature of 1300 to 1900 °C but does not explicitly teach a temperature of 1350 to 1750 °C. However, one would have expected the use of any value within the Suzuki range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1300 to 1900 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Furthermore, Liu (CN 105692641 A), in the analogous art of forming a tungsten boride powder, teaches mixing a tungsten powder and a boron powder with a BN powder in a graphite crucible and heating to form a tungsten boride powder (para 0007-0012, 0034-0036). Mashima teaches using a tungsten boride powder for the sintering process (para 0007, 0057). Because Liu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the tungsten boride powder of Mashima according to the method of Liu including a BN powder within a crucible with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 5, the combination of Mashima, Suzuki, and Liu teaches that the sintered body (target blank) is processed into a predetermined (desired) shape before bonding to the copper plate and after hot pressing (after step b) (Mashima para 0017). 
	Regarding claim 6, the combination of Mashima, Suzuki, and Liu teaches that the sintered body (target blank) is processed (machined) into a predetermined (desired) shape before bonding to the copper plate and after hot pressing (Mashima para 0017).
Regarding claim 9, the combination of Mashima, Suzuki, and Liu fails to explicitly teach a step of atomizing the target blank to produce a spherical powder useful for the additive manufacturing process. However, Mashima teaches the boride is used as a thin film formed by the sputtering method (para 0003), which can be broadly considered a powder, at least during the formation process, under the BRI of a powder being finely divided particulate matter. Furthermore, the combination of Mashima, Suzuki, and Liu teaches a similar process as the instant application. Similar processes performed with similar materials must necessarily yield similar results. Therefore, the film of the aforementioned combination must necessarily yield a spherical powder useful for an additive manufacturing process. See MPEP 2112.
Regarding claim 10, the combination of Mashima, Suzuki, and Liu teaches that the metal powder used to form the tungsten boride powder is tungsten (Mashima para 0007, 0057; Liu para 0007-0012, 0034-0036).

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Suzuki (US 6431800 B1) and Liu (CN 105692641 A), as applied to claim 9 above, and further in view of Haraguchi (JP 2008153246 A), Suh (US 20060170103 A1), Collins (US 20130109172 A1), and Lei (US 20140027664 A1).
Regarding claim 21, the combination of Mashima, Suzuki, and Liu fails to explicitly teach covering with the powder a trench having at least one wall in an interlayer dielectric formed on a substrate to form a barrier film on said trench during fabrication of a semiconductor device, wherein said barrier film is a W/B/N alloy film having a boron content of about 1 wt%-10 wt% or less and an oxygen content of about 50 ppm or less. However, Haraguchi (JP 2008153246 A), in the analogous art of sputtering, teaches covering a groove (trench) 103 having at least one wall with a barrier film 104 comprising TaN formed by sputtering on a semiconductor substrate 101 and including an interlayer insulating (dielectric) film (para 0002-0005; Fig. 4). Additionally, Suh (US 20060170103 A1), in the analogous art of barrier films in semiconductor processing, teaches that WBN is an alternative barrier layer to TaN and that the nitride layers may be deposited by reactive sputtering with nitrogen (para 0039, 0054).
Because Haraguchi and Suh teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the WB based target of Mashima in view of Suzuki and Liu to form a WBN barrier layer by reactive sputtering with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Mashima, Suzuki, Liu, Haraguchi, and Suh fails to explicitly teach the boron content of the W/B/N film has a boron content of 1 to 10 wt% and an oxygen content of 50 ppm or less. 
However, Suh only discloses N2 and Ar gas and is silent to any oxygen present in the chamber during the deposition. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the W/B/N film without any oxygen gas in the chamber, which would inherently result in a film with an oxygen content of 50 ppm or less. 
Alternatively, Collins (US 20130109172 A1), in the analogous art of semiconductor barrier layers, teaches a barrier layer may be free of oxygen or have an oxygen concentration of about 1 ppb to about 1 at% (para 0018). Because Collins teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Suh without oxygen or an oxygen content of about 1 ppb to about 1 at% with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Though the combination of Mashima, Suzuki, Liu, Haraguchi, Suh, and Collins does not explicitly teach an oxygen concentration of about 50 ppm or less, one would have expected the use of any value within the Collins range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 ppb to 1 at%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Lei (US 20140027664 A1), in the analogous art of WBN barrier layers, teaches a barrier layer, after annealing to improve its thermal stability, may have an atomic composition of 44.6% W, 29.6% B, and 24.8% N (para 0090; Table 1). Considering a 1 mole basis, the atomic composition is equivalent to 3.472 g N, 3.2 g B, and 81.993 g W, which is equal to a boron content of about 3.6 wt%.
Because Lei teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a WBN barrier layer comprising the atomic composition of Lei with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 22, the combination of Mashima, Suzuki, and Liu fails to explicitly teach the powder is configured to form a barrier layer when the powder covers a trench having at least one wall in an interlayer dielectric formed on a substrate during fabrication of a semiconductor device, wherein said barrier film is a W/B/N alloy film having a boron content of about 1 wt%-10 wt% or less and an oxygen content of about 50 ppm or less. However, Haraguchi (JP 2008153246 A), in the analogous art of sputtering, teaches covering a groove (trench) 103 having at least one wall with a barrier film 104 comprising TaN formed by sputtering on a semiconductor substrate 101 and including an interlayer insulating (dielectric) film (para 0002-0005; Fig. 4). Additionally, Suh (US 20060170103 A1), in the analogous art of barrier films in semiconductor processing, teaches that WBN is an alternative barrier layer to TaN and that the nitride layers may be deposited by reactive sputtering with nitrogen (para 0039, 0054).
Because Haraguchi and Suh teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the WB based target of Mashima in view of Suzuki and Liu to form a WBN barrier layer by reactive sputtering with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Mashima, Suzuki, Liu, Haraguchi, and Suh fails to explicitly teach the boron content of the W/B/N film has a boron content of 1 to 10 wt% and an oxygen content of 50 ppm or less. 
However, Suh only discloses N2 and Ar gas and is silent to any oxygen present in the chamber during the deposition. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the W/B/N film without any oxygen gas in the chamber, which would inherently result in a film with an oxygen content of 50 ppm or less. 
Alternatively, Collins (US 20130109172 A1), in the analogous art of semiconductor barrier layers, teaches a barrier layer may be free of oxygen or have an oxygen concentration of about 1 ppb to about 1 at% (para 0018). Because Collins teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the barrier layer of Suh without oxygen or an oxygen content of about 1 ppb to about 1 at% with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Though the combination of Mashima, Suzuki, Liu, Haraguchi, Suh, and Collins does not explicitly teach an oxygen concentration of about 50 ppm or less, one would have expected the use of any value within the Collins range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1 ppb to 1 at%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Lei (US 20140027664 A1), in the analogous art of WBN barrier layers, teaches a barrier layer, after annealing to improve its thermal stability, may have an atomic composition of 44.6% W, 29.6% B, and 24.8% N (para 0090; Table 1). Considering a 1 mole basis, the atomic composition is equivalent to 3.472 g N, 3.2 g B, and 81.993 g W, which is equal to a boron content of about 3.6 wt%.
Because Lei teaches that such compositions were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a WBN barrier layer comprising the atomic composition of Lei with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Suzuki (US 6431800 B1) and Liu (CN 105692641 A), as applied to claim 3 above, and further in view of Shin (NPL – “WO3 addition, crystal phase evolution and properties of Y2O3-Doped ALN ceramics”).
	Regarding claim 4, the combination of Mashima, Suzuki, and Liu fails to explicitly teach that the BN powder undergoes a decomposition reaction according to 2W + BN = W2B + ½ N2. However, the BN powder coated on the crucible of Liu necessarily undergoes a decomposition reaction to obtain the tungsten boride powder (para 0029-0030)
Alternatively, Shin (NPL), in the analogous art of powder mixing, teaches forming W2B and WB formed by reaction of BN powder and W powder, which involves decomposition of BN into B, which reacts with W, and N2 gas, wherein the source of BN may be BN coated on a graphite crucible (“Reaction path to form W2B” pg. 134-135). Liu also teaches a BN powder coated graphite crucible used in the formation of tungsten boride powder (para 0029-0030). 
Therefore, because Shin teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the graphite crucible of Mashima in view of Liu such that the BN decomposes and forms tungsten boride powder with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Suzuki (US 6431800 B1) and Kobashi (US 20030059332 A1).
	Regarding claim 3, Mashima (JP H06248446 A) teaches preparing a sputtering target comprising titanium boride, tungsten boride, or the like (Me-B based alloy) (para 0006) by hot pressing powders (para 0016) and then joining the sintered body (target blank) to a copper plate (substrate) to obtain a desired final target (para 0017).
	Mashima fails to explicitly teach that the sputtering target is formed by blending desired amounts of a metal powder, a BN powder, and optionally a binary or ternary compound powder, and hot pressing at 1350 °C or more to 1750 °C or less.
However, Mashima teaches that the hot pressing may be performed at a temperature of about 1850 or 1900 °C (para 0026, 0035). Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 1850 °C and 1900 °C are so close to the claimed range of 1350-1750 °C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 1350-1750 °C with a reasonable expectation of success and with predictable results. Alternatively, Suzuki (US 6431800 B1), in the analogous art of hot pressing, teaches hot pressing a metal boride, wherein a metal may be Ti or Ta at a temperature of 1300 to 1900 °C (col 8 line 62-67, col 9 line 1-20). Mashima also teaches hot pressing Ti based borides (para 0002, 0022). Therefore, because Suzuki teaches that such hot-pressing methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to hot-press the metal boride of Mashima at a temperature of 1300 to 1900 °C with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Mashima and Suzuki teaches hot pressing at a temperature of 1300 to 1900 °C but does not explicitly teach a temperature of 1350 to 1750 °C. However, one would have expected the use of any value within the Suzuki range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 1300 to 1900 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Furthermore, Kobashi (US 20030059332 A1), in the analogous art of sintering, teaches preparing a metal boride composite by mixing a metal powder and a boron nitride powder, wherein the metal powder may be Ti or Ta (Abstract, para 0017-0020). Mashima also teaches preparing a body comprising a metal boride, such as titanium boride (para 0057). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium boride powder of Mashima with the titanium and boron nitride powders of Kobashi because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B)
Regarding claim 7, the previous combination of Mashima, Suzuki, and Kobashi teaches that the powder to be sintered may be titanium boride formed from titanium metal powder and boron nitride powder (Mashima para 0002, 0022; Kobashi para 0017-0020) but fails to explicitly teach the metal powder is Ta. However, Kobashi teaches that tantalum is an alternative metal to titanium and hafnium when mixing with boron nitride (para 0017, 0020). Mashima also teaches titanium and hafnium as alternate borides to be formed into a sputtering target (para 0002, 0006). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium boride target, and associated titanium powder, with a tantalum boride target with its associated tantalum powder because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claim(s) 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran (US 20090011266 A1) in view of Rachbauer (US 20170088939 A1).	
Regarding claim 3, Cochran (US 20090011266 A1) teaches a Mo-Si-B (Me-B based) alloy composite (solid compact) formed by mixing Mo (metal) powder, Si3N4 powder (optional ternary powder), and BN powder (para 0032), wherein the powder mixture is hot pressed into a final shape (para 0026), wherein the hot-pressing may be performed at a temperature of 1400 °C (1350 °C or more to about 1750 °C or less).
	Cochran fails to explicitly teach the solid compact is bonded to an appropriate substrate for use in sputtering. However, Rachbauer (US 20170088939 A1), in the analogous art of Mo-Si-B sintered bodies, teaches Mo-Si-B can be used for sputtering (para 0009). Because Rachbauer teaches that such applications were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the M-Si-B alloy of Cochran as a sputtering target with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	Regarding claim 8, the combination of Cochran and Rachbauer teaches that the metal powder is Mo and the ternary compound powder is Si3N4 (Cochran para 0032).
	Regarding claim 9, the combination of Cochran and Rachbauer fails to explicitly teach atomizing the target blank to produce a spherical powder useful for an additive manufacturing process. However, Rachbauer teaches sputtering (atomizing) Mo-Si-B targets to form a Mo-Si-B layer (para 0009), which can be broadly considered a powder, at least during the formation process, under the BRI of a powder being finely divided particulate matter. Furthermore, the combination of Cochran and Rachbauer teaches a similar process as the instant application. Similar processes performed with similar materials must necessarily yield similar results. Therefore, the film of Cochran in view of Rachbauer must necessarily yield a spherical powder useful for an additive manufacturing process. See MPEP 2112.

Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Liu (CN 105692641 A).
	Regarding claim 17, Mashima (JP H06248446 A) teaches preparing a sputtering target comprising tungsten boride (Me-B based alloy) (para 0006) by hot pressing powders (para 0016) and then joining the sintered body (target blank) to a copper plate (substrate) to obtain a desired final target (para 0017). Additionally, Mashima teaches that hot-pressing is performed at a temperature of 1900 °C (above 1600 °C) (para 0035).
	Mashima fails to explicitly teach that the sputtering target is formed by blending desired amounts of W powder and a BN powder.
However, Liu (CN 105692641 A), in the analogous art of forming a tungsten boride powder, teaches mixing a tungsten powder and a boron powder with a BN powder in a graphite crucible and heating to form a tungsten boride powder (W/BN blend) (para 0007-0012, 0034-0036). Mashima teaches using a tungsten boride powder for the sintering process (para 0007, 0057). Because Liu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the tungsten boride powder of Mashima according to the method of Liu including a BN powder within a crucible, thus forming a W/BN blend with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	Regarding claim 18, the combination of Mashima and Liu teaches that the sintered body (target blank) is processed into a predetermined (desired) shape before bonding to the copper plate and after hot pressing (after step b) (Mashima para 0017). 
	Regarding claim 19, the combination of Mashima and Liu teaches that the sintered body (target blank) is processed (machined) into a predetermined (desired) shape before bonding to the copper plate and after hot pressing (Mashima para 0017).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP H06248446 A) in view of Liu (CN 105692641 A), as applied to claim 17 above, and further in view of Shin (NPL – “WO3 addition, crystal phase evolution and properties of Y2O3-Doped ALN ceramics”).
Regarding claim 20, the combination of Mashima and Liu fails to explicitly teach that the BN powder undergoes a decomposition reaction according to 2W + BN = W2B + ½ N2. However, the BN powder coated on the crucible of Liu necessarily undergoes a decomposition reaction to obtain the tungsten boride powder (para 0029-0030)
Alternatively, Shin (NPL), in the analogous art of powder mixing, teaches forming W2B and WB formed by reaction of BN powder and W powder, which involves decomposition of BN into B, which reacts with W, and N2 gas, wherein the source of BN may be BN coated on a graphite crucible (“Reaction path to form W2B” pg. 134-135). Liu also teaches a BN powder coated graphite crucible used in the formation of tungsten boride powder (para 0029-0030). 
Therefore, because Shin teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the graphite crucible of Mashima in view of Liu such that the BN decomposes and forms tungsten boride powder with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogino (WO 2014065201 A1) teaches a sputtering target formed using Fe powder and BN powder which can read on the limitations of claim 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797